Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                                        No. 04-18-00603-CR

                                    Brian Dwayne WILLIAMS,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                 From the 2nd 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 18-1568-CR-C
                            Honorable Jessica Crawford, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 25, 2019

MOTION TO WITHDRAW GRANTED; AFFIRMED

           A jury found Brian Dwayne Williams guilty of murder and assessed punishment at forty

years in prison. Williams timely appealed the judgment.

           Williams’s court-appointed appellate attorney filed a motion to withdraw and a brief in

which he concludes this appeal is frivolous and without merit. The brief demonstrates a

professional and thorough evaluation of the record and meets the requirements of Anders v.

California, 386 U.S. 738 (1967), High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.]

1978), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Counsel sent copies of the
                                                                                                         04-18-00603-CR


brief and motion to withdraw to Williams and informed him of his rights in compliance with the

requirements of Kelly v. State, 436 S.W.3d 313 (2014). Williams was provided a copy of the

appellate record, and he subsequently filed a pro se brief.

         We have thoroughly reviewed the record, counsel’s brief, and Williams’s brief, and we

find no arguable grounds for appeal exist and the appeal is wholly frivolous. See Bledsoe v. State,

178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We therefore grant the motion to withdraw filed

by Williams’s counsel and affirm the trial court’s judgment. See id.; Nichols v. State, 954 S.W.2d
83, 86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex.

App.—San Antonio 1996, no pet.). 1

                                                             Luz Elena D. Chapa, Justice

DO NOT PUBLISH




1
  No substitute counsel will be appointed. Should Williams wish to seek further review of this case by the Texas Court
of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or file a pro se petition
for discretionary review. Any petition for discretionary review must be filed within thirty days after either this opinion
is rendered or the last timely motion for rehearing or motion for en banc reconsideration is overruled by this court.
See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk of the Court of Criminal
Appeals. See id. R. 68.3. Any petition for discretionary review must comply with the requirements of rule 68.4 of the
Texas Rules of Appellate Procedure. See id. R. 68.4.


                                                           -2-